Citation Nr: 0934835	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-33 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin rash, 
including as due to herbicide exposure.

2.  Entitlement to service connection for gout, including as 
due to herbicide exposure.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for a left inguinal 
hernia.

5.  Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  Although the Veteran 
initially requested a Travel Board hearing, he subsequently 
requested a Board videoconference hearing which was held in 
November 2007.

In December 2007, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's DD Form 214 shows that he served in 
Vietnam; thus, his in-service herbicide exposure is presumed.

3.  The Veteran does note experience any current disability 
due to a skin rash, a left inguinal hernia, or a respiratory 
disorder which could be attributed to active service.

3.  The Veteran's current osteoarthritis is not related to 
active service.

4.  The Veteran's gout, which first manifested many years 
after service, was not related to in-service herbicide 
exposure.


CONCLUSIONS OF LAW

1.  A skin rash was not incurred in active service, including 
as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  Gout was not incurred in active service, including as due 
to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008).  

3.  Arthritis was not incurred in active service, nor may it 
be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

4.  A left inguinal hernia was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2008).

5.  A respiratory disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in October 2003 and January 2008, VA 
notified the appellant of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence relating the claimed disabilities to 
active service and noted other types of evidence the Veteran 
could submit in support of his claims.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for a skin rash, 
arthritis, gout, a left inguinal hernia, and for a 
respiratory disorder.  Thus, any failure to develop these 
claims under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, the January 2008 
VCAA notice letter, and March 2009, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that, except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim: (1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
the Board finds that any failure to satisfy the duty to 
notify in that regard is not prejudicial.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because all 
of the appellant's claims are being denied in this decision, 
any question as to the appropriate disability rating or 
effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file.  The RO has obtained the Veteran's 
Social Security Administration (SSA) records.

The Veteran has contended that he was treated at Kaiser 
Permanente for his claimed disabilities.  A review of the 
claims file shows that Kaiser Permanente records dated 
between June 1998 and September 2003 have been obtained and 
are available for review.  The Veteran asserted in testimony 
at his November 2007 videoconference Board hearing that he 
continued to receive treatment at Kaiser Permanente and there 
were additional treatment records which needed to obtained.  
Unfortunately, although the RO/AMC provided him with a VA 
Form 21-4142 in the January 2008 VCAA notice letter in order 
to attempt to obtain these records, there is no record of a 
response from the Veteran or an updated medical records 
release form.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
also has been provided with VA examinations which address the 
contended causal relationship between arthritis, gout, and 
active service.  As will be explained below, because there is 
no evidence that the Veteran currently experiences any 
disability due to a skin rash, a left inguinal hernia, or a 
respiratory disorder which could be attributed to active 
service, no examinations are required.  In summary, VA has 
done everything reasonably possible to notify and to assist 
the Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that he incurred a skin rash, arthritis, 
gout, a left inguinal hernia, and a respiratory disorder 
during active service.  The Veteran also contended in 
testimony at his November 2007 videoconference Board hearing 
that his in-service herbicide exposure while on active 
service in Vietnam led him to develop a skin rash and gout.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, 
including arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

VA regulations provide that a Veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  A skin rash and 
gout are not among the diseases listed in § 3.309 for which 
presumptive service connection is available based on in-
service herbicide exposure.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a Veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that he was not 
treated for a skin rash, arthritis, gout, or a respiratory 
disorder at any time during active service.

At his enlistment physical examination in October 1967, the 
Veteran denied all relevant medical history.  Clinical 
evaluation was normal.  The Veteran's chest x-ray also was 
normal. 

In November 1967, the Veteran described tenderness in the 
right inguinal area.  Physical examination showed moderate 
tenderness.  The Veteran reported a history of getting kicked 
in the groin.  There was no evidence of a hernia on 
gastrointestinal examination.  The Veteran was given crutches 
and placed on a profile for three days.

On December 1, 1967, the Veteran reported some improvement in 
the muscle strain in the right groin.  He was advised to 
continue using crutches.

On December 6, 1967, it was noted that there was slight 
improvement and no signs of a hernia.  The Veteran was 
advised to return to duty except running.  

In February 1968, the Veteran complained of groin pain.  
There was no hernia although tenderness was present.  The 
impression was sprain.

A "Medical Clearance Statement" dated in October 1970 
indicated that the Veteran was free of any infectious 
disease.

At the Veteran's separation physical examination in November 
1970, clinical evaluation was normal and chest x-ray was 
negative.  

The Veteran's DD Form 214 shows that he was in the Republic 
of Vietnam from November 20, 1969, to November 3, 1970.  His 
medals included the Vietnam Service Medal and Vietnam 
Campaign Medal.  His military occupational specialty (MOS) 
was supply clerk.

The post-service medical evidence shows that, on private 
outpatient treatment at Kaiser Permanente in September 1999, 
the Veteran complained of swelling and pain in the left ankle 
and left knee which had lasted for one week.  He stated that 
he had experienced similar symptoms five years earlier and 
had been told it was gout.  Objective examination of the left 
knee showed a decreased range of motion on extension, tender 
joint lines, and mild effusion.  Objective examination of the 
left ankle showed decreased range of motion on eversion.  
Objective examination of the left foot showed it was 
erythematous.  The assessment was rule-out gout versus knee 
and ankle sprain.

In August 2002, no complaints were noted.  Objective 
examination showed a tender left wrist, synovitis in the left 
knee joint, a tender left ankle joint, and mild tenderness of 
the metatarsophalangeal joints.  The assessment included 
polyarticular gout.

In a December 2002 letter, James K. Styner, M.D., noted that 
he had evaluated the Veteran as part of a worker's 
compensation claim.  The Veteran's complaints included left 
hand pain, numbness, and swelling, pain and numbness in the 
right wrist radiating up to the right thumb and hand, and 
bilateral knee pain.  Dr. Styner stated that, because none of 
the Veteran's medical records were available, he had relied 
"entirely" on the Veteran's history.  The Veteran reported 
that he had sustained injuries to his bilateral upper 
extremities and bilateral knees while working as a truck 
driver loader/unloader beginning in October or November 2001.  
He also reported that he had been diagnosed as having gout in 
1994 in the left knee and left foot.  The Veteran reported 
further that he had injured his right hand in a slip and fall 
accident in 1995 and had surgery on his right hand in 1996 
and 1997.  Physical examination showed good left knee 
stability, no patellar crepitation, left knee swelling, 
tenderness over the medial joint line in the left knee, and 
right knee tenderness.  X-rays of the wrists, hands, and left 
knee were normal.  X-rays of the right knee showed a loose 
body and changes to the lateral riding patella.  The 
assessment included a history of gout.  

On private outpatient treatment at Kaiser Permanente in 
September 2003, no complaints were noted.  Objective 
examination showed no synovitis in any joint.  The assessment 
included gout.

On VA Agent Orange Registry examination in December 2003, the 
Veteran reported a history of "gouty arthritis since 1997."  
His medical history included arthritis.  The Veteran reported 
that he experienced occasional chest pain without shortness 
of breath.  Physical examination showed good skin turgor with 
no rashes, eruptions, or suspicious lesions, and no inguinal 
lymphadenopathy.  The Veteran's lungs had shallow 
inspirations and were clear to auscultation without rales, 
rhonchi, or wheezing.  The Veteran's chest x-ray showed low 
lung volumes.  The impressions included gouty arthritis and 
osteoarthritis.

A review of the Veteran's SSA records, received at the RO in 
January 2008, shows that the Veteran was awarded SSA 
disability benefits in April 2002 for osteoarthritis and 
allied disorders.  A review of the medical evidence used by 
SSA in awarding the Veteran disability benefits shows that it 
contains copies of his Kaiser Permanente and worker's 
compensation claim records.

On VA examination in April 2009, the Veteran's complaints 
included multiple joint pains and gout.  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records and VA medical records.  The Veteran stated 
that he experienced gout attacks in his knees every 4-5 weeks 
which lasted 7-10 days.  He also stated that he first 
experienced an attack of gout in 1971 shortly after his 
service separation.  The Veteran stated further that he 
experienced constitutional symptoms of arthritis such as 
weakness and weight loss.  He reported that he experienced 
three incapacitating episodes of arthritis per year which 
lasted three to four days at a time.  He also reported that 
he used a cane, brace, and crutches intermittently but 
frequently during gout attacks in his ankles and knees.  

Physical examination in April 2009 showed an antalgic gait, 
evidence of abnormal weight bearing, no callus formation or 
skin breakdown, an abnormal shoe wear pattern on the right 
shoe with increased wear on the outside edge of the heel and 
on the inside edge of the forefoot.  There was no 
inflammatory arthritis.  X-rays of the right wrist showed no 
arthritis.  X-rays of the knees showed no significant 
degenerative arthritis, chondrocalcinosis, and rule-out gout 
versus pseudo-gout.  X-rays of the left ankle showed no 
arthritis.  The VA examiner opined that it was less likely 
than not that the Veteran's current orthopedic condition was 
related casually to active service.  This examiner noted that 
the earliest evidence of gout was in the 1990s and there was 
no laboratory evidence in the service treatment records or 
claims file showing the possibility of gout during active 
service or within the first post-service year.  This examiner 
also noted that there was no mention of an orthopedic 
condition related to active service in the Veteran's post-
service private treatment records from Kaiser Permanente or 
as part of his worker's compensation claim.  The diagnoses 
included chondrocalcinosis and gouty arthritis associated 
with bilateral knee pain and gout.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for a skin 
rash, including as due to herbicide exposure, and for a left 
inguinal hernia and a respiratory disorder.  The Veteran's 
DD Form 214 shows that he served in Vietnam for one year.  
Thus, his in-service herbicide exposure is presumed.  The 
Veteran testified in November 2007 that his in-service 
herbicide exposure led him to develop a skin rash.  As noted, 
a skin rash is not among the diseases listed in § 3.309 for 
which presumptive service connection is available based on 
in-service herbicide exposure.  Thus, service connection for 
a skin rash as secondary to in-service herbicide exposure is 
not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran also is not entitled to service connection for a 
skin rash, a left inguinal hernia, and a respiratory disorder 
on a direct service connection basis.  There is no evidence 
that the Veteran was diagnosed as having any of these claimed 
disabilities at any time during or after active service.  
Although the Veteran testified at his November 2007 
videoconference Board hearing that he had had a left inguinal 
hernia during active service, a review of his service 
treatment records shows that he was treated in November and 
December 1967 and in February 1968 for complaints of right 
groin pain.  There also was no evidence of a hernia on any of 
these in-service outpatient treatment visits.  After being 
given crutches in November 1967 and being placed on a 
temporary physical profile, the Veteran was returned to full 
duty in February 1968.  The Veteran also was normal 
clinically at his separation physical examination.  

The post-service medical evidence shows no complaints of or 
treatment for a skin rash, a left inguinal hernia, or a 
respiratory disorder at any time since service separation.  
In fact, on VA examination in December 2003, the Veteran 
reported only that he experienced occasional chest pain 
without shortness of breath.  Physical examination showed 
good skin turgor with no rashes, eruptions, or suspicious 
lesions, and no inguinal lymphadenopathy.  The Veteran's 
lungs had shallow inspirations and were clear to auscultation 
without rales, rhonchi, or wheezing.  The Veteran's chest x-
ray showed low lung volumes.  The VA examiner did not relate 
any of these clinical findings to active service.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current disability 
due to a skin rash, a left inguinal hernia, or a respiratory 
disorder which could be attributed to active service, the 
Board finds that service connection for a skin rash, 
including as due to herbicide exposure, and for a left 
inguinal hernia and a respiratory disorder is not warranted.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for 
gout, including as due to herbicide exposure.  As noted, 
because the Veteran served in Vietnam, his in-service 
herbicide exposure is presumed.  The Veteran testified in 
November 2007 that his in-service herbicide exposure led him 
to develop gout.  Also as noted, gout is not among the 
diseases listed in § 3.309 for which presumptive service 
connection is available based on in-service herbicide 
exposure.  Further, there is no competent evidence 
attributing the veteran's gout to herbicide exposure.  See 
Combee v. Brown, 7 Vet. App. 193 (1994).  Thus, service 
connection for gout as secondary to in-service herbicide 
exposure is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran also is not entitled to service connection for 
gout on a direct service connection basis.  The post-service 
medical evidence shows that the Veteran began receiving 
treatment at Kaiser Permanente for complaints of gout 
beginning in September 1999, or almost 29 years after his 
service separation.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

In September 1999, the Veteran reported that he had been 
treated for gout 5 years earlier.  The assessment was rule-
out gout versus knee and ankle sprain.  The notation of 
"rule-out" does not equate with a meeting of the diagnostic 
criteria for gout, however.  Rather it merely raised the 
possibility of the disorder; it clearly is not a confirmed 
diagnosis.  Following subsequent outpatient treatment at 
Kaiser Permanente in August 2002, the diagnosis was 
polyarticular gout.  Dr. Styner diagnosed the Veteran as 
having a history of gout after examining him in December 
2002.

On VA examination in April 2009, the Veteran's complaints 
included gout.  The Veteran stated that he experienced gout 
attacks in his knees every 4-5 weeks which lasted 7-10 days.  
He also stated that he first experienced an attack of gout in 
1971 shortly after his service separation.  The Veteran 
stated further that he experienced constitutional symptoms of 
arthritis such as weakness and weight loss.  He reported that 
he experienced 3 incapacitating episodes of arthritis per 
year which lasted 3-4 days at a time.  He also reported that 
he used 1 cane, 1 brace, and 2 crutches intermittently but 
frequently during gout attacks in his ankles and knees.  
Physical examination showed evidence of abnormal weight 
bearing, and an abnormal shoe wear pattern on the right shoe 
with increased wear on the outside edge of the heel and on 
the inside edge of the forefoot.  X-rays showed only rule-out 
gout versus pseudo-gout in the knees.  The VA examiner opined 
that it was less likely than not that the Veteran's current 
orthopedic condition was related casually to active service.  
This examiner noted that the earliest evidence of gout was in 
the 1990's and there was no laboratory evidence in the 
service treatment records or claims file showing the 
possibility of gout during active service or within the first 
post-service year.  This examiner also noted that there was 
no mention of an orthopedic condition related to active 
service in the Veteran's post-service private treatment 
records from Kaiser Permanente or as part of his worker's 
compensation claim.  In summary, the Board finds that service 
connection for gout, including as due to herbicide exposure, 
is not warranted.

The Board finally finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for arthritis.  The Veteran's service treatment records do 
not show that he was diagnosed as having arthritis at any 
time during active service or within the first post-service 
year (i.e., by November 1971).  Thus, service connection for 
arthritis is not warranted on the basis of chronic disease.  
See 38 C.F.R. § 3.307, 3.309.

The Veteran also is not entitled to service connection for 
arthritis on a direct service connection basis.  The Board 
acknowledges that the Veteran is in receipt of SSA disability 
benefits for osteoarthritis.  SSA's findings are not binding 
on VA, however.  On VA examination in December 2003, the 
Veteran reported a history of "gouty arthritis since 1997."  
His medical history included arthritis.  The impressions 
included gouty arthritis and osteoarthritis.  As noted above, 
following VA examination in April 2009 (which showed no 
inflammatory arthritis), the VA examiner opined that it was 
less likely than not that the Veteran's current orthopedic 
condition was related casually to active service.  This 
examiner also noted that there was no mention of an 
orthopedic condition related to active service in the 
Veteran's post-service private treatment records from Kaiser 
Permanente or as part of his worker's compensation claim.  In 
summary, the Board finds that service connection for 
arthritis is not warranted.

Additional evidence in support of the Veteran's service 
connection claims is his own lay assertions and November 2007 
Board hearing testimony.  The Board already has found that 
the Veteran's testimony concerning a left inguinal hernia 
injury during active service is outweighed by his 
contemporaneous service treatment records showing only in-
service treatment for right groin pain.  The Board also notes 
that, as a lay person, the Veteran is not competent to opine 
on medical matters such as the etiology of medical disorders.  
The record does not show, nor does the Veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the Veteran's lay statements are entitled to no 
probative value.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).



ORDER

Entitlement to service connection for a skin rash, including 
as due to herbicide exposure, is denied.

Entitlement to service connection for gout, including as due 
to herbicide exposure, is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for a left inguinal hernia 
is denied.

Entitlement to service connection for a respiratory disorder 
is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


